Henry, J.,
Dissenting. — I think that the court erred in-overruling the defendant’s objection to the-panel of petit jurors summoned by the sheriff, after having allowed his challenge to the same panel because the persons who summoned them did not take the oath prescribed by law. Robinson and Relf, who selected and summoned them in the first instance, were not deputies or sworn officers. Rut if they had been, the law requires the sheriff and his deputies to be sworn in open court before any jury shall be impaneled, that in summoning jurors tobe returned to the court, they, and each of them have used, and will use the utmost diligence to summon and return, as jurors, sober and judicious persons of good reputation, and qualified by the laws-of this State to serve as jurors; and that they have not summoned, or returned, and will not summon or return any person who, in their judgment, will be influenced in determining any of the matters which shall come before him as a juror, by hatoed, malice or ill-will, fear, favor or affection, or by any partiality whatever.
The objection in the first instance was, that this oath had not-been taken by the persons who selected and summoned the jury. The objection was to the panel, not to those who selected it, and was made probably under an *492apprehension that improper persons had purposely been selected. It was the right of the defendant to have the officer, or officers, who summoned the jury which was to try him for his life, to take the oath prescribed, as additional security to him against a trial of his cause by a jury composed of persons prejudiced against him. The oath is prescribed in order to secure a fair and impartial jury, but the object of requiring the oath may be entirely defeated if deputies, or other persons select the jury and have them in court, and when a challenge is made and allowed to the entire panel, the sheriff may select and summon the same persons. Men hostile to the accused may have been purposely selected, and the sheriff, ignorant of the facts, may honestly and consistently with his oath return the same panel already selected because inimical to the defendant. If this is to be allowed, the section of the act requiring the oath is a useless incumbrance, for it may be so easily evaded that it is of no practical importance whatever. The cause was fairly and properly tried in every other respect, but for the reasons above stated I think that the judgment should be reversed.
Sherwood, C. J. — I concur in this dissent.